  Case 3:21-cv-01891-M-BN Document 4 Filed 08/17/21         Page 1 of 3 PageID 24



                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

MARCELLO LACRAIG GIBBS,                   §
TDCJ No. 2197635,                         §
                                          §
             Petitioner,                  §
                                          §
V.                                        §          No. 3:20-cv-1891-M-BN
                                          §
THE STATE OF TEXAS,                       §
                                          §
             Respondent.                  §

MEMORANDUM OPINION AND ORDER DENYING CONSTRUED MOTION
  UNDER SECTION 2250 AND ADMINISTRATIVELY CLOSING CASE

      Marcello LaCraig Gibbs, a Texas prisoner, was convicted in Navarro County of

drug possession and evading arrest. See State v. Gibbs, Nos. D37514, D37513,

D36431, D36433 (13th Dist. Ct., Navarro Cnty., Tex.). In June 2021, the state trial

court denied, in each of Gibbs’s criminal cases, his pro se Motion to Obtain Trial

Documents in Forma Pauperis; Gibbs appealed; and the Waco Court of Appeals

dismissed his appeals for lack of jurisdiction. See Gibbs v. State, Nos. 10-21-00151-

CR, 10-21-00152-CR, 10-21-00153-CR, 10-21-00154-CR, 2021 WL 2964823 (Tex. App.

– Waco July 14, 2021).

      Gibbs has now filed in federal district court a pro se Appellant’s Motion to Have

the Appellate Record Furnished Without Charge [Dkt. No. 3]. This filing was

construed as seeking federal habeas relief under 28 U.S.C. § 2254. And Chief Judge

Barbara M.G. Lynn referred the construed habeas petition to the undersigned United

States magistrate judge for pretrial management under 28 U.S.C. § 636(b) and a

standing order of reference.
  Case 3:21-cv-01891-M-BN Document 4 Filed 08/17/21          Page 2 of 3 PageID 25



      Gibbs explains that he is indigent, that he “is preparing to challenge his

conviction[s] and sentence[s] in a Habeas Corpus Writ, and requires the reporter’s

record to establish the merits of his case,” and that “[w]ithout the reporter’s record

[he] will be greatly prejudiced.” Dkt. No. 3 at 1-2.

      While “an indigent defendant has no constitutional right to acquire a copy of

his transcripts or court records for use in a collateral proceeding,” Walton v. Davis,

730 F. App’x 233, 234 (5th Cir. 2018) (per curiam) (citing United States v. MacCollom,

426 U.S. 317, 325-26 (1976)), 28 U.S.C. § 2250 entitles “a movant for a writ of habeas

corpus ... to copies of court records without cost where he has been granted leave to

proceed [in forma pauperis] and his federal habeas motion is pending before the

court,” Walton, 760 F. App’x at 234 (citing § 2250; Walker v. United States, 424 F.2d

278, 278-79 (5th Cir. 1970)). But “[t]he records will not be provided where a movant

contends that he needs them to formulate a claim or to review for facts that may

support a potential habeas petition.” Id. (citing United States v. Carvajal, 989 F.2d

170, 170 (5th Cir. 1993)).

      Filing a Section 2254 habeas application is therefore a prerequisite to a state

prisoner’s obtaining copies of court records under Section 2250. See id. (“When Walton

moved to furnish the requested records, no § 2254 petition or other collateral-review

application was pending before the district court. Therefore, the district court had no

basis to consider his motion for production.” (citing Carvajal, 989 F.2d at 170; Walker,

424 F.2d at 278-79)).

      Gibbs has yet to seek federal habeas relief. Further, there is no record that




                                          -2-
  Case 3:21-cv-01891-M-BN Document 4 Filed 08/17/21          Page 3 of 3 PageID 26



Gibbs has exhausted his state habeas remedies prior to filing a motion in federal court

related to habeas relief.

      “[S]tate courts play the leading role in assessing challenges to state sentences

based on federal law.” Shinn v. Kayer, 141 S. Ct. 517, 526 (2020) (per curiam). A state

petitioner must therefore fully exhaust state remedies before seeking federal habeas

relief. See 28 U.S.C. § 2254(b)(1)(A); Loynachan v. Davis, 766 F. App’x 156, 159 (5th

Cir. 2019) (“A federal court may not grant habeas relief unless the petitioner ‘has

exhausted the remedies available in the courts of the State.’” (quoting 28 U.S.C. §

2254(b)(1)(A))).

      The Court therefore DENIES Gibbs’s construed motion under Section 2250

without prejudice and ADMINISTRATIVELY CLOSES this case.

      SO ORDERED.

      DATED: August 17, 2021

                                        _________________________________________
                                        DAVID L. HORAN
                                        UNITED STATES MAGISTRATE JUDGE




                                         -3-
